DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Response to Arguments
The 112(a) rejection of “(a) determining a reference position and a reference orientation for an
imaging device;” is withdrawn.
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    551
    672
    media_image1.png
    Greyscale

Examiner’s Response:
As an initial matter, Applicant’s footnote does not make sense.  Claims 97, 115 and 125 all recite a slope.  That is what the 112 rejection is about.  Claims 115 and 125 are rejected under similar reasons as claim 97.  There is no error.
Applicant’s response does not address the rejection, but also shows that this claim limitation is not supported by the original application (claims 1-96).  See new 112a rejection below.
So how does matching if the Euclidean distance between descriptors are within a threshold determine a slope? 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 97-106 and 108-128 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 97 states  -2-Docket No. 221905.WO-US.02-109197-0214350 PATENT 

Where “at least one first set of keypoint descriptors related to at least one first microscopic texture of the at least one physical object based on the at least one of the at least one first microscopic image or the at least one first microscopic video …” and “at least one second set of keypoint descriptors related to at least one second microscopic texture of the at least one physical object based on the at least one of the at least one second microscopic image or the at least one second microscopic video …”

The disclosure states
[0064] Exemplary Matching of Images 
 [0065] Given two microscopic texture images, the overall matching process to determine whether the two microscopic textures correspond to the same surface can involve certain steps.  Matching descriptors: With certain exemplary embodiments, it is possible to determine and/or compute the list of descriptors for each image and exhaustively compare the descriptors of two images to determine matching descriptors.  For example, two descriptors can be defined as a match if the Euclidean distances between the descriptors are within a threshold t. Let D.sub.1=d.sub.1, d.sub.2, .  . . , d.sub.n be the set of descriptors of one image and D.sub.2=.delta..sub.1, .delta..sub.2, .  . . , .delta..sub.n be the set of descriptors of another image (e.g., assuming each image has the same number of descriptors).  To match D.sub.1 and 
 [0066] Slope Matching: 
 [0067] Using certain exemplary embodiments of the present disclosure, it is possible to compute the slope of two corresponding matching descriptors and the slope difference among each pair of matching descriptors.  If, e.g., 80% of the slope difference is within a threshold p, then the texture image can be considered a match, else it can be defined as not being a match.  Let K=(k.sub.1, k.sub.2, .  . . , k.sub.n) be the set of all slopes of the n matching descriptors, where each k.sub.i is the slope of two matching descriptors.  With certain exemplary embodiments of the present disclosure, it is possible to compute the difference across all slopes, Diff=(k.sub.1-k.sub.2), (k.sub.1-k.sub.3), .  . . , (k.sub.n-1-k.sub.n) and check if the minimum percentage (e.g., 80%) of Diff&lt;.+-.p, where p is the threshold.  If yes, then the according to certain exemplary embodiments of the present disclosure, it is possible to consider the image to be a match, else it can be considered to not be a match.  Referencing the example illustrated in FIG. 3(a), the lines can correspond to the pair of matching descriptors.  80% of the slope of these exemplary lines are within .+-.p, hence they are a match.  In FIG. 3(b), less than 80% of the slope differences lie within .+-.p; hence they are not a match. 
 [0068] In certain exemplary embodiments, the matching of textures based on slope detection can operate because, i) in certain exemplary embodiments, it is possible to know a priori the settings of the hardware device (e.g., microscope, articulated arm), which can allow the certain exemplary embodiments to determine the type of transformation that might have 
 
Analysis: 
So the claim summarizes as 
	Compute one first set of keypoint descriptors related to at least one first microscopic image;
	Compute one second set of keypoint descriptors related to at least one second microscopic image;
Comparing the difference of a first slope determined based on the first set of keypoint descriptors and a second slope determined based on the second set of keypoint descriptors is within a range/threshold.  
In other words(Algorithm), 
1st_keypoints = determine_keypoints(image1)
2nd_keypoints = determine_keypoints(image2)
Out = Compare ((Slope (1st_keypoints) – Slope (2nd_keypoints)) with (Range/Threshold))

So the disclosure summarizes as 
determine and/or compute the list of descriptors for each image (1st and 2nd)

compute the slope of two corresponding matching descriptors (K=(k.sub.1, k.sub.2, .  . . , k.sub.n) be the set of all slopes) and 
compute the slope difference among each pair of matching descriptors (Diff=(k.sub.1-k.sub.2), (k.sub.1-k.sub.3), .  . . , (k.sub.n-1-k.sub.n)  (i.e., For each combination of slopes [n! / (2*(n -2)!), calculations] compare each with a threshold p)
check if the minimum percentage (e.g., 80%) of Diff&lt;.+-.p, where p is the threshold.)  (i.e., see if a minimum percentage meet this threshold)

In other words (Algorithm), 
1st_keypoints = determine_keypoints(image1)
2nd_keypoints = determine_keypoints(image2)
Matching_descriptors[1..n] = Determine(1st_keypoints, 2nd_keypoints)
Slope[1..n] = Determine_Slope(Matching_descriptors[1..n])
For (x:1->n) Do {
	For (y:x+1->n) Do {
if (slope[x]-slope[y]) meets threshold1) then slope_sum++}}
	Output = Does (slope_sum++/ (n! / (2*(n -2)!))) meet minimum percentage


Claim
disclosure
*Compute one first set of keypoint descriptors related to at least one first microscopic image;
*Compute one second set of keypoint descriptors related to at least one second microscopic image;
*Comparing the difference of a first slope determined based on the first set of keypoint descriptors and a second slope determined based on the second set of keypoint descriptors is within a range/threshold.  

*determine and/or compute the list of descriptors for each image (1st and 2nd)
*exhaustively compare the descriptors of two images to determine matching descriptors
*compute the slope of two corresponding matching descriptors (K=(k.sub.1, k.sub.2, .  . . , k.sub.n) be the set of all slopes) and 
*compute the slope difference among each pair of matching descriptors (Diff=(k.sub.1-k.sub.2), (k.sub.1-k.sub.3), .  . . , (k.sub.n-1-k.sub.n)  (i.e., For each combination of slopes [n! / (2*(n -2)!), calculations] compare each with a threshold p)
*check if the minimum percentage (e.g., 80%) of Diff&lt;.+-.p, where p is the threshold.)  (i.e., see if a minimum percentage meet this threshold)

*1st_keypoints = determine_keypoints(image1)
*2nd_keypoints = determine_keypoints(image2)
*Output = Compare ((Slope (1st_keypoints) – Slope (2nd_keypoints)) with (Range/Threshold))

*1st_keypoints = determine_keypoints(image1)
*2nd_keypoints = determine_keypoints(image2)
*Matching_descriptors[1..n] = Determine(1st_keypoints, 2nd_keypoints)
*Slope[1..n] = Determine_Slope(Matching_descriptors[1..n])
*For (x:1->n) Do {
For (y:x+1->n) Do {
if (slope[x]-slope[y]) meets threshold2) then slope_sum++}}
*Output = Does (slope_sum++/ (n! / (2*(n -2)!))) meet minimum percentage



Conclusion: 
As shown above, what is claimed is clearly very different than what is originally disclosed.  
Some of the major differences include:
In the claims the slopes are determined from each respective image via keypoints while the disclosure determines slopes between matching keypoints between the images
In the claims there are two slopes, one per image, while the disclosure has only a single set of slopes.
In the claims the slope difference is between a first slope in the first image and a second slope in the second image, while the disclosure has slope difference calculated for each combination of matching descriptors
In the claims the term range OR threshold is used, while the disclosure only uses threshold
In the claims the term “slope-based detection procedure” is used, while the disclosure does not use this term
In the claims the output is based on a slope difference3, while the disclosure the output is based on a minimum percentage of slopes that meet a threshold.

Additionally
Applicant has failed to address “It is not clear how Applicant is determining the slope”.  It is not clear how one determines a slope from a plurality of keypoint descriptors for each 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 97-106 and 108-128 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 97 recites “comparing the at least one first set of keypoint descriptors and the at least one second set of keypoint descriptors to determine if a slope difference is within at least one of a predetermined range a or predetermined threshold using a slope-based detection procedure”
It is not clear how Applicant is determining the slope.  The claim states that a difference of a  first slope of at least some of the at least one first set of keypoint descriptors (determined based on information regarding the at least one first set of keypoint descriptors) and a second slope of at least some of the at least one second set of keypoint descriptors (determined based on information regarding the at least one second set of keypoint descriptors) are compared to a range/threshold.  Where the slope is determined using a “slope-based detection procedure”. 

It is not clear how one determines a slope from a plurality of keypoint descriptors for each image.  In other words, each image may have hundreds or more keypoints.  Each keypoint has 8 bins and 128 histogram values.  How does one calculate a slope value with this much data? What does this slope represent? More importantly how is it determined?
Claims 115 and 125 are rejected under similar grounds as claim 97.
Claims 98-114, 116-124 and 126-128 are rejected as dependent on a rejected claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GANDHI THIRUGNANAM/               Primary Examiner, Art Unit 2662                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: Disclosure only mentions Threshold, NOT range as claimed. 
        2 Note: Disclosure only mentions Threshold, NOT range as claimed. 
        3 At least this limitation is met based on the broad definition of “based on”